DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanapal (US 2020/0304984 A1)  in view of Yan (CN 108924817 A).





Regarding Claims 1, 11, 17
Dhanapal discloses A wireless user equipment device (UE) (Fig.3(106)), 

the UE (Fig.3(106)), comprising:

a radio (Fig.3(330)), comprising one or more antennas (Fig.3(335)) for performing wireless communication (See [0046]);
a processing element (Fig.3(302)) operatively coupled (See Fig.3; [0041-0042]) to the radio (Fig.3(330)); and

first and second subscriber identity modules (SIMs ) (See Fig.5; [0004]; [0050]), 
             wherein each of the first and second SIMs is coupled (See [0062]; two SIM coupled to one radio circuit) to the radio  (See [0005]; [0042]; shared single radio) and configured to be used with the radio for wireless communication (See [0005]; [0042]; using shared single radio one at a time) ;

             wherein the UE (Fig.3(106)) is configured to:
perform cellular data communications with a first cellular network using the first SIM (See [0063]; [0079]; short messaging or packet switched data services)  and a first radio resource control (RRC) connection in a first RRC State associated with the first SIM (See [0069]; [0079]; SIM connected using RRC setup); and

receive a request to perform a voice cellular communication using the second SIM (See [0063]; [0080]; [0099]; voice service request can be requested on either SIM);

                 in response to the request to perform the voice cellular communication using the second SIM (See [0063]; [0080]; voice service request can be requested on the other SIM), 


change the RRC State associated with the first SIM from the first RRC State to a second RRC State (See [0082]; [0109]; to alternate access to RF resources between the two SIMs).


But Dhanapal fails to teach
              in response to the request to perform the voice cellular communication using the second SIM 

transmit a request to the first cellular network to release the first RRC connection  (Emphasis);

               after transmission of the request to release the first RRC connection,
receive a message from the first cellular network to release the first RRC connection (Emphasis);

However in analogous art,
Yang teaches about a mobile terminal 
transmitting a request to the network side device to release the first RRC connection (See [Abstract]; p.2; [5]),
                   after transmission of the request to release the first RRC connection(See [Abstract]; p.2; [5]), 
receive a message from the first cellular network to release the first RRC connection (See [Abstract]; p.2; [5]). 

Dhanapal and Yang are analogous art because they all pertain to wireless UE with multiple SIMs. Dhanapal teaches about UE switching SIM RRC from SIM#1 to SIM#2  after receiving a service request such as voice or data to SIM #2 and releasing the RRC resources from connection #1 to connection #2.  Yang teaches about a mobile terminal 
transmitting a request to the network side device to release the first RRC connection, 
after transmission of the request to release the first RRC connection,
receive a message from the first cellular network to release the first RRC connection.
Dhanapal could use Yang features in order to notify and instruct network about the desired change of RRC resource channel and for the network to follow through with request. Therefore it would have been to one of ordinary skill at the time of the filing of the application to combine  Dhanapal and Yang as to obtain an efficient wireless communication system.   


Regarding Claims 2, 12, 18
Dhanapal and Yang teach all the features with respect to claims 1, 11, 17 and Dhanapal further teaches 
                wherein one or more of the first and second SIMs is an embedded SIM (See [0049-0050]) using embedded memory in the UE (See [0049-0050]) to store subscriber information related to the one or more first and second SIM (See [0049-0050]).


Regarding Claims 3, 13
Dhanapal and Yang teach all the features with respect to claims 1, 11 and Dhanapal further teaches 
            wherein the request to perform the voice cellular communication using the second SIM is a paging received in the UE (See p.4; [5]; [6]; one of the SIM receiving paging message to alert of incoming data or voice).



Regarding Claims 4, 
Dhanapal and Yang teach all the features with respect to claims 1, 11 and Yang further teaches 
            wherein the request to perform the voice cellular communication originates from
the user (See P.7; [3-4]; service voice request from SIM 2).


Regarding Claim 14, 
Dhanapal and Yang teach all the features with respect to claim 11 further teach 
            wherein the request to perform the voice cellular communication originates from
the user (See Yang p.7; [3-4]; service voice request from SIM 2).
             wherein the paging is received from a second cellular network for the second SIM (See Dhanapal [0004-0005]; [0111]; request for service from a second network) .


Regarding Claim 5,
Dhanapal and Yang teach all the features with respect to claim 3 and Dhanapal further teaches 
                   wherein the paging is received from a second cellular network for the second SIM (See [0004-0005]; [0111]; request for service from a second network) .


Regarding Claim 6,
Dhanapal and Yang teach all the features with respect to claim 1 and Dhanapal further teaches 
                  wherein the first RRC State is an RRC Connected State (See [0079]; [0093]; first SIM in connected state).


Regarding Claim 7, 
Dhanapal and Yang teach all the features with respect to claim 1 and Dhanapal further teaches
                    wherein the second RRC State is one of an RRC Idle State or an RRC Inactive State (See Fig.7(706); [0063]; [0099]; SIM in inactive mode).



Regarding Claim 8,
Dhanapal and Yang teach all the features with respect to claim 1 and Dhanapal further teaches
                wherein the UE (Fig.3) is further configured to:
transition an RRC State associated with the second SIM from a third RRC State to
a fourth RRC State (See [0062-0063]; [0068-0069]; in dual SIM DSDS UE, SIM switched between RRC state, connected or active depending on different service request addressed to the UE. First RRC state can be equal to third RRC state and second RRC state can be equal to fourth RRC state).


Regarding Claim 9,
Dhanapal and Yang teach all the features with respect to claim 8 and Dhanapal further teaches
                wherein the third RRC State is one of an RRC Idle State or an RRC Inactive - -State. (See [0068-0069]; second SIM in RRC idle state before request to switch to connected state. First RRC state can be equal to third RRC state and second RRC state can be equal to fourth RRC state)


Regarding Claim 10,
Dhanapal and Yang teach all the features with respect to claim 8 and Dhanapal further teaches
             wherein the fourth RRC State is an RRC Connected State (See [0068-0069]; second SIM in RRC idle state before request to switch to connected state. First RRC state can be equal to third RRC state and second RRC state can be equal to fourth RRC state).


Regarding Claim 14, 
Dhanapal and Yang teach all the features with respect to claim 11 further teach 
            wherein the request to perform the voice cellular communication originates from
the user (See Yang p.7; [3-4]; service voice request from SIM 2).
             wherein the paging is received from a second cellular network for the second SIM (See Dhanapal [0004-0005]; [0111]; request for service from a second network) .


Regarding Claim 15, 19
Dhanapal and Yang teach all the features with respect to claim 11, 17 and Dhanapal further teaches 
                  wherein the first RRC State is an RRC Connected State (See [0079]; [0093]; first SIM in connected state).
                    wherein the second RRC State is one of an RRC Idle State or an RRC Inactive State (See Fig.7(706); [0063]; [0099]; SIM in inactive mode).


Regarding Claim 16, 20
Dhanapal and Yang teach all the features with respect to claim 11, 17 and Dhanapal further teaches
               wherein the UE (Fig.3(106)) is further configured to:
transition an RRC State associated with the second SIM from a third RRC State to
a fourth RRC State (See [0062-0063]; [0068-0069]; in dual SIM DSDS UE, SIM switched between RRC state, connected or active depending on different service request addressed to the UE. First RRC state can be equal to third RRC state and second RRC state can be equal to fourth RRC state).

                wherein the third RRC State is one of an RRC Idle State or an RRC Inactive - -State. (See [0068-0069]; second SIM in RRC idle state before request to switch to connected state. First RRC state can be equal to third RRC state and second RRC state can be equal to fourth RRC state)

wherein the fourth RRC State is an RRC Connected State (See [0068-0069]; second SIM in RRC idle state before request to switch to connected state. First RRC state can be equal to third RRC state and second RRC state can be equal to fourth RRC state).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646